Citation Nr: 1608508	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  04-16 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $18.312.25 was properly created.


REPRESENTATION

Veteran represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 determination by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma, that the Veteran had received an overpayment of education benefits in the amount of $18,312.25.  The Veteran subsequently perfected an appeal as to the validity of that debt.  He failed to report for a Board hearing scheduled in August 2009, without explanation.  That was the second time he failed to report for a hearing, and the request is considered withdrawn.  

In an August 2004 decision, the Committee on Waivers and Compromises of the Muskogee RO denied the Veteran's request for a waiver of recovery of the overpayment.  It was noted that a compliance survey had found that the Veteran was paid Chapter 30 education benefits from October 2001 to June 2003, but was not attending classes.  The Committee determined that the Veteran had acted in bad faith in the creation of this debt, which precluded consideration of a waiver of recovery of his debt.

This claim was previously denied in a September 2009 Board decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a September 2011 Memorandum Decision, the Court vacated the Board's September 2009 decision, and remanded the issue to the Board for action consistent with the Memorandum Decision and action consistent with the memorandum decision.

In June 2012, August 2013, and November 2014, the Board remanded the matter for further development.  The matter has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at Ramon Magsaysay Technological University (RMTU) to achieve a Bachelor degree in Agricultural Technology.

2.  From October 22, 2001, through June 6, 2003, the Veteran received educational assistance benefits administered in the amount of $18,312.25 based on enrollment at RMTU.

3.  Fraud investigations conducted by the Manila RO and the VA Office of Inspector General in San Francisco determined that the Veteran was a participant in a fraud scheme perpetuated by 60 Veterans enrolled at RMTU, solely for the purpose of collecting VA educational assistance benefits, which included the failure to attend a sufficient number of classes.  

4.  The Veteran was paid for courses that he did not attend.

5.  The charged indebtedness in the amount of $18,312.25 was validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $18,312.25 is valid.  38 U.S.C.A. §§ 3002, 3011 (West 2014); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

However, the duties to notify and assist are not applicable to claims such as the one decided here.  Barger v. Principi, 16 Vet. App. 132 (2002).
 
Nevertheless, the Board notes that the RO has explained to the Veteran the bases for the finding that the debt was valid.  The RO also allowed him the opportunity to present information and evidence in support of the claim.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran in the development of his claim.

As will be discussed in greater detail below, the RO's finding that the Veteran owed a debt of $18,312.25 is the result of investigations conducted by the RO in Manila, the Philippines, and subsequently the VA Office of Inspector General (OIG) in San Francisco, California, of the enrollment of 60 VA students, including the Veteran named in this case, at RMTU in the Philippines.  As a result of those investigations, both the Manila RO and the OIG in San Francisco determined that those 60 VA students were not regularly attending classes, but were, instead, receiving course credit in return for buying supplies and other "gifts" for the school and for individual instructors.

The RO and education center in Muskogee, Oklahoma, which has jurisdiction over claims involving educational assistance, subsequently advised each of the 60 VA students that overpayments had been created as a result of these findings, including the overpayment of $18,312.25 that is the subject of this decision.

The record shows that the Veteran's attorney is also representing at least 29 other veterans who were found to have overpayments as a result of that investigation, and has asked on several occasions to have all 30 claims consolidated in a manner similar to class action lawsuits.  The Board has no authority to consolidate appeals, and, in fact, each individual case must be considered independently, and on their own merits, by a Veterans Law Judge in regular order.  38 U.S.C.A. § 7107 (West 2014).  Mr. Hill has been advised of that fact in several letters from the former Senior Deputy Vice Chairman of the Board, and the Board reiterates that statutory requirement.  Accordingly, this decision addresses only the appeal of the Veteran listed on the title page.

The Board also notes that, on numerous occasions, the representative has made single submissions of evidence and argument on behalf of all 30 veterans that he represents.  These submissions included protected information specific to individual Veterans, such as VA claims numbers and social security numbers.  The representative was asked by the former Senior Deputy Vice Chairman of the Board in several letters to stop making such submissions, as they placed the Board at risk of violating the Privacy Act, and VA regulations prohibiting disclosure of personal information to persons other than a claimant and authorized representative.  5 U.S.C.A. § 552a.

The representative has responded to the Board's requests by submitting signed "waivers" from each of the 30 Veterans he represents in which they expressly authorized the release of their records and personal information for inclusion in the claims files of the others.  On behalf of his clients, the representative has also expressly authorized VA to associate his submissions with the claims files of each of the Veterans he represents, even if those submissions include the VA claims numbers and social security numbers of the other Veterans.

The Board takes very seriously the requirements of the Privacy Act and the responsibility of VA to protect the personal information of all veterans and their dependents.  However, in light of the letters specifically authorizing the sharing of the personal information of the 30 Veterans represented, and the specific signed waivers completed by those Veterans, the Board finds that the concerns of the Privacy Act and similar VA regulations have been appropriately addressed in this instance, and that no violation of the law or the veterans' privacy rights will occur by accepting the submissions.

Although the representative has obtained all investigation records from the RO, he has continued to express frustration that the names of individuals interviewed at RMTU during the course of the investigation remain redacted in the documents he received.  However, as explained in an April 2005 letter from the Muskogee RO, the names of the individuals were withheld under exemptions set forth under 5 U.S.C.A. § 552(b)(3) (West 2014) and 38 U.S.C.A. § 5701(a), (f) (West 2014), which bars disclosure of their names and addresses.  The RO also indicated that the names and job titles of witnesses involved in the investigation were withheld under exemptions set forth in 5 U.S.C.A. § 552(b)(7), and that VA does not generally disclose the names of witnesses involved in an investigation.  38 C.F.R. § 1.554 (2015).  The RO advised Mr. Hill that, if he disagreed with its decision to provide only redacted copies of these documents, he was free to appeal the matter to the VA Office of the General Counsel.  He was provided appropriate contact information for that office.

The Board believes that, for the purposes of this appeal, the Veteran is not prejudiced by VA's decision to provide only redacted copies, as he and Mr. Hill are well aware that the individuals interviewed during the course of the investigation included staff members, faculty, and students of RMTU.  Mr. Hill, in fact, obtained affidavits from several of the deponents.  There was nothing to prevent Mr. Hill from obtaining lay statements from as many individuals at RMTU as he saw fit, on his own initiative, and to submit those statements in support of the Veteran's claim.  

Mr. Hill has also specifically requested that VA subpoena all individuals involved in the investigation, including both witnesses and VA employees, so that he may question them, and he has also objected to VA's reliance on the interviews conducted at RMTU, asserting that they amount to "hearsay evidence."

However, the VA benefits claims system does not include such adversarial concepts as cross examination, the best evidence rule, or hearsay evidence exclusion.  Flynn v. Brown, 6 Vet. App. 500 (1994).  Certainly, the Board has a responsibility to weigh the credibility and probative value of testimony provided by the students and faculty at RMTU, just as it does any evidence provided by the Veteran that is the subject of this decision, and the actual knowledge of the person providing the statement is an important factor in assessing probative value.  

The Board recognizes that, under 38 U.S.C.A. § 5711(a) (West 2014), VA has the authority to "(1) issue subpoenas for and compel the attendance of witnesses within a radius of 100 miles from the place of hearing . . .[and] (4) aid claimants in the preparation and presentation of claims."  This authority is discretionary.  Moreover, in 38 C.F.R. § 20.711 (2015), the Secretary defined the scope of that subpoena power to include compelling the attendance of witnesses within a radius of 100 miles from the place of hearing, and to aid in the production of "tangible evidence."

The regulation does not contemplate issuing subpoenas to allow witnesses to be questioned outside of the context of a personal hearing, and even then, the individual must reside within a 100 mile radius of the hearing.  Furthermore, the regulation specifically provides that a subpoena will not be issued to compel the attendance of VA adjudicatory personnel.  38 C.F.R. § 20.711(a) (2015).  In this instance, the representative has clearly requested subpoenas far outside the scope of the situations contemplated by the applicable regulation, and his request is denied.  Furthermore, the Veteran did not appear for a scheduled hearing.

VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim.  Gobber v. Derwinski, 2 Vet. App. 470 (1992); Counts v. Brown, 6 Vet. App. 473 (1994).  VA's duty to assist does not include obtaining evidence which does not exist.  The Veteran and his attorney have been accorded ample opportunity to substantiate the claim by providing evidence to challenge the validity of the debt.  

The representative has also alleged, as error, the fact that the Veteran has not received a supplemental statement of the case.  However, the evidence submissions since the April 2004 statement of the case were either duplicates of previously considered evidence, and/or accompanied by signed waivers of initial RO consideration.  Therefore, the RO did not review the evidence, and a supplemental statement of the case was not indicated.  38 C.F.R. § 20.1304(c) (2015); Disabled American Veterans (DAV) v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  Even so, since the Court's September 2011 memorandum decision, the Board has remanded this issue several times, resulting in the issuance of supplemental statements of the case, the most recent of which is dated October 2015.

Based on the discussion above, the Board finds that the Muskogee RO has explained to the Veteran the bases for the finding that the debt was valid, afforded him the opportunity to present information and evidence in support of the claims, and the Veteran failed to report for hearings scheduled on his behalf.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran in the development of this claim.

Factual Background

The record shows that in November 2001, the Veteran applied for VA educational assistance benefits under the provisions of Chapter 30 for a program of education at RMTU.  The Veteran received Chapter 30 educational assistance benefits for the semesters that he reported being enrolled at RMTU from October 22, 2001, through June 6, 2003, and the RO calculated the total amount of assistance benefits issued during that period as $18,312.25.

On October 23, 2002, the RO in Manila conducted a routine on-site Education Compliance Survey at RMTU.  The audit examined school records associated with a random 10 percent sample of the VA student population.  Of the 6 records examined there were discrepancies found in all records.  The primary contact at RMTU for this survey was the Registrar Clerk.  The Registrar Clerk made available the records of the randomly selected students, which consisted of individual envelopes for each student containing personal interview forms, immigration papers, Certificates of Honorable Discharge, and records from previous or secondary schools.  No other documents such as school curriculum, enrollment forms, or adding/dropping of subject forms were found inside.  Additionally, the Board notes that all VA students were found to be enrolled in the same program and course of study at RMTU.

In the Education Compliance Survey Report, it was determined that RMTU had failed to maintain accurate or complete records of enrollment for VA beneficiaries-students, and that significant discrepancies were found in the records that were reviewed.  For example, some students had no addresses listed other than P.O. Box addresses, and others had addresses at locations of such distance that it raised questions as to whether regular attendance at any of the campuses of RMTU was even possible.  In addition, an Occupational Internship Program (OIP) and a Practicum were allowed to be taken in one semester, instead of the two semesters required by the subject matter curriculum.  In view of the discrepancies, it was suggested to conduct a more extensive compliance survey at a later date, including class checks to monitor actual class attendance of the students.

In January 2003, the President of the university wrote that in the OIP class projects, the VA students were "the ones supervising the activities in their projects with the regular students."  

In February 2003, based on recommendations made following the October 2002 survey, the RO in Manila conducted a more extensive Education Compliance Survey in which the records of 100 percent of VA beneficiary students were reviewed.  The survey began at the San Marcelino Campus by interviewing the Chancellor of RMTU, who reported that the VA students had established their own school club on campus called the U.S. Veteran Students Organization.  He indicated that they were allowed to have their own "Vet-Park" located on the campus where they often met, and that they had donated several garbage bins located throughout the campus.

In reviewing the records, significant discrepancies were found in all 60 of the VA students' files reviewed.  With respect to the Veteran in this case specifically, it was noted in the February 2003 report that different signatures or penmanship appeared on his certificates of registration (the staff of the university reported that sometimes students' wives or classmates filled out the forms on their behalf) and that only three quarters of the payment had been received for the 14 credits he had enrolled in for the period for October 22, 2001 to January 2, 2002. 

As a result of the findings from the February 2003 survey, involving all of the discrepancies found, the Manila RO subsequently conducted an in-depth field investigation, which involved eleven Manila employees, including 8 field investigators, the head of the Field Section, and two Educational Compliance Survey Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, they interviewed 39 individuals, including RMTU administration officials, professors, VA students, and non-VA students.  Interviews were conducted at two RMTU campuses, San Marcelino and Porac Botolan, where the VA students involved were enrolled.  The Veteran in this case was enrolled at the San Marcelino campus.  

Depositions from various professors and administration officials confirmed that the VA students donated supplies to the school and to their instructors, and also paid for various class projects.  The Chancellor of the San Marcelino Campus indicated that the VA students had donated money to the school, and that 50 percent of this had been distributed to teachers as "incentive" awards.  Various instructors and non-VA students also indicated that the VA students were not required to attend classes pursuant to RMTU's attendance policy, and some non-VA students complained of that fact, indicating that non-VA students would be penalized for not attending, while the VA students were still given passing grades in return for their donations.  Notably, based on a deposition from a VA student who received Chapter 31 Vocational Rehabilitation benefits, and was not implicated in the investigation, RMTU students were expected to meet a minimum number of hours for attendance and were limited to a specific number of absences.  If absences exceeded the allotted number, a student would be dropped from the class.  

When asked why there were no records of the VA students' examinations available, a RMTU instructor stated that the examination reports were returned to the non-VA students, but not to the VA students, who were not interested in their results, as long as they passed, so the examinations had been thrown away.  It was reported that the VA students financed the building of pen, feeding, and slaughtering areas, and purchasing the animals and other supplies.  One instructor stated that, "the non-VA students are the one[s] who do the labor and actual activities the farm.  The monetary contribution given by the VA students is a substitute or as a factor of dispense [sic] their requirements for the actual activities in the farm."  A physical education instructor stated that in lieu of class attendance, the VA students were just required to submit "projects," which were in the form of sports equipment, such as balls.  "Submission of any of these sports equipment is enough to pass my subject," he said.  He stated that the VA students would approach him at the beginning of the semester regarding such an arrangement, citing health and age reasons, so that they would no longer be required to attend regular classes.  Another instructor stated that the students were not required to attend regular classes because they already knew the subjects; evidence suggests this was the case for English classes taken by VA students, as they were already fluent in English and needed little to no instruction.  

Some students and faculty indicated that the VA students often came to class lectures only once or twice a week, and others indicated that many of the VA students never attended classes.  For example, one non-VA student, who was enrolled in the same college and course of study as the Veteran in this case, reported that he had never seen any of the VA students actually attend class over a two-year period, and another non-VA student admitted to having been "coached" to tell the VA investigators that the VA students had attended classes when, in fact, they had not.  One non-VA student indicated that he had seen VA students attending classes for only one month in the 2002-2003 semesters, and at no time since.

In an on-site visit of one of the laboratory farms, an individual working with the animals stated that he was a second year student.  He said that the VA students, who he called "Veterans," came to the farm about twice weekly, in small groups, but did not perform any of the labor.  They took care of the financing, and that the regular students fed and cleaned up after the animals, and took care of the crops.  

The instructors interviewed indicated that in the classroom, the VA students were separated from the non-VA students, due to the different qualifications of the students, and, principally, due to the language barrier between the non-VA Filipino students and the VA students, many of whom were originally from the United States.  

In many of the depositions, some instructors revealed that they did not personally verify the presence of the VA students in their classes, but, instead, relied on attendance sheets regularly submitted by one of the VA students, chosen as a representative by the entire group.  Some of the instructors indicated that they either did not know whether the VA students actually attended, and some admitted that they were aware of the fact that the VA students did not attend many classes.  Instructors also gave various reasons for the different treatment accorded VA students over non-VA students, such as language barriers, that the VA students were "old," or the VA students already had advanced knowledge.  

Faculty members, non-VA students, and even some VA students, acknowledged that VA students were only expected to act as financiers by providing monetary assistance to complete projects while the non-VA students were expected to do the labor.  Several faculty members and non-VA students reported that the non-VA students were stringently held to the requirement of reporting to class five days a week, pursuant to the RMTU attendance policy, but that VA students were not.  Some faculty members also admitted that they had been given cash incentives directly from VA students or the RMTU administration, with the understanding that the money came from "donations" by the VA students.  However, many stated that they had not received cash, and two stated that after announcing the attendance policy and participation requirements at the beginning of a term, they had been approached by the VA students after class, who said they could not attend the classes regularly, giving reasons such as they felt uncomfortable with the other students.  

Particularly significant in the case of this Veteran, is one of the depositions involving an instructor at the RMTU San Marcelino campus.  The instructor specifically testified that the Veteran, whom he listed by first and last name, was in his Summer 2002 course that he taught for the College of Agriculture, but that the Veteran did not attend classes regularly.  The instructor further testified that VA students, including the Veteran in this case, were "exempted" from the laboratory aspect of the course because he did not feel comfortable giving them instruction, based on their age and "status."  He further explained that with their age and status they would not use this [the knowledge and skills acquired during the laboratory portion] in the future or would not benefit much from it.  In some laboratory exercises they provided needed materials; they contributed to the expenses to defray the purchase of the materials, which were used by the younger students, who gave the VA students a portion of the fruits.  

After the second investigation began, at the San Marcelino Campus, a meeting was held with the VA students and RO investigators in which the students were invited to make statements under oath.  Several students became hostile, one accused VA of a "witch hunt," and another explained that they would only submit a joint written statement, and not offer testimony under oath.  In the written statement, which was signed by 17 VA students, they explained that the minimum attendance requirement was one hour of classroom instruction a week and/or three hours of laboratory time.  They also admitted that class leaders took the attendance by signature of each VA student at the Veterans Park and delivered the attendance sheet to professors, at which time they were given the class assignments.  The Board acknowledges that the signature of the Veteran in this case is not located on the "joint statement."  However, a May 19, 2003, Report of Field Examination associated with the claims files indicates that the investigation revealed that the Veteran did not "undergo formal schooling for the subjects he was enrolled [in]," that attempts to contact and interview the Veteran were unsuccessful, and that his whereabouts were unknown at the time of the investigation.  To this date, the Veteran has still not participated in a formal interview or submitted a formal statement pertaining to the investigation.

A Summary of Investigative Findings revealed the conclusions of the Manila RO investigation team.  It was determined that teachers at RMTU did not require VA students, to specifically include the Veteran in this case, to regularly attend classes, but, instead, relied on VA student class leaders to submit Attendance Sheets that contained the names of the VA students enrolled in the particular class.  Teachers apparently relied solely on these Attendance Sheets to assess the students' attendance, and, in fact, did not really know whether their VA students were even present on campus.  The VA students gave material and financial "help" to the school, and, in return, were accorded favorable treatment in violation of the Approval Agreement that the school had made with VA.  The scheme was found to have been happening for decades with one teacher disclosing that VA students had been enjoying the arrangement since that teacher had started at RMTU in 1983.  Most teachers, staff, non-VA students, and even a VA student receiving Chapter 31 benefits, admitted that the VA students named in the investigation had not been attending classes, which was contrary to the insistent claims of the Veteran and representative. 

Following this investigation, in June 2003, a recommendation was sent to the Muskogee RO to create an overpayment for the Veteran in this case, and each of the other VA students who were the subject of the investigation.  In August 2003, the Veteran received a letter from the Muskogee RO advising him that he had been paid educational assistance benefits for attending RMTU from October 22, 2001, through June 6, 2003, but that the investigation findings indicated that he did not attend classes during that period.  His payments were stopped and he was informed that his improper receipt of Chapter 30 benefits had resulted in an overpayment in the amount of $18,312.25.  He was advised of his right to request a waiver of the overpayment.

In November 2003, the Veteran submitted a notice of disagreement in which he disputed the validity of the indebtedness in the amount of $18,312.25.  He stated that he had attended all required classes, but he provided no additional evidence to corroborate his claims of regular attendance.  Further, the Board notes that the Veteran testified at a Board hearing as a witness in the case of another VA student.  A review of his witness testimony simply reiterates his assertions that he regularly attended class and did not believe he had been acting improperly.  

Thereafter, in February 2004, an agent of the Criminal Investigation Division of the VA OIG in San Francisco, California, completed a report regarding a review of the situation at RMTU.  After providing a thorough explanation of his qualifications to perform the review, the agent concluded that fraud was committed by all of the VA students named in the investigation who had attended RMTU, which included the Veteran in this case, and it was the recommendation that all administrative action be taken to recover monetary damages suffered by VA and to forfeit the benefits of the involved veterans.  However, based on the complexities and expense of prosecuting individuals in the Philippines, the OIG decided not to proceed with a criminal investigation of the matter.  Overpayments were assessed against the 60 named VA students, and the VA approval of RMTU as a certified education program was revoked.  

Regarding the findings of the OIG, the agent explained that the essence of the "scheme" at RMTU was that VA students were listed as enrolled at RMTU, as full time students, solely to collect VA benefits.  They rarely, if ever, attended classes, and would meet once a week at a location on campus to circulate attendance sheets for various classes in which they were enrolled.  They would sign the sheets, and a representative, chosen by the group of VA students, would take them to the relevant professors.  The students were given mid-term and final exams, but the exams were given to a representative, and taken to the Veterans Park, where they would be answered collectively based on the "honor" system.  All of the VA students would subsequently receive passing grades, and the school benefited from the system because the VA students paid for various expenses, usually collectively, through money collected by their "treasurer."  It was noted that items paid for by the VA students included new curtains, sports equipment, water dispensers, renovations, holiday party expenses, and the materials costs associated with class projects.

The agent also noted that a similar scheme at Laney College in Oakland, California, which had resulted in a significant loss of funds for VA, contained many similarities as described, he indicated that it was his belief that the scheme at Laney College was exported by the VA students at RMTU.  The agent noted that the students at Laney College had been sued in Federal Court under the Civil False Claims Act, and most of them paid double damages and fines.

It has been contended that an employee of the Manila RO named D.B. had insinuated during the February 2003 compliance survey that their problems with VA would resolve in exchange for "consideration."  Such consideration was not provided, and D.B. purportedly later returned with more investigators in May 2003.

In a December 2004 letter, a Special Agent in Charge of the Los Angeles OIG indicated that it had been asked to look into bribery charges made against D.B., an employee of the Manila RO, but had chosen not to pursue an investigation of the charges.  The Special Agent explained that the complainants were the same individuals who were the subject of the RMTU investigation, and that they had a strong motivation to discredit the VA investigators who uncovered their scheme.  It was noted that the San Francisco OIG had conducted an extensive review of the situation at RMTU, and had concluded that there was an "overwhelming" amount of evidence indicating that those students had engaged in a fraudulent scheme.  

The Special Agent further explained that D.B. was the lead investigator of the educational benefits fraud scheme because he had initially discovered it during the compliance survey, but he was not in charge of the field investigators, and had no authority over the outcome of the investigation.  The evidence collected of the scheme was obtained by eleven different field investigators, and D.B. had no authority over any of them.  Moreover, the management of the Manila RO was involved in planning the investigation from the outset, and he would have not have been able to exercise considerable influence over the outcome.  The Special Agent noted that, in his experience, bribes were typically solicited by individuals that had authority to affect some type of outcome, which was a scenario that did not exist here.  For those reasons, the Special Agent determined that the allegations lacked credibility and had been put forth in an attempt to obscure the issues and deflect the guilt of the involved Veterans.

In March 2005, the representative submitted statements from several of the individuals interviewed during the investigation.  Many of those were from instructors, who essentially recanted some of their earlier sworn testimony, stated that they would never misrepresent a student's attendance nor provide a course grade to a student who had not properly attended the classes, and that all students that received a grade attended all required classes.  Further, many of them stated that they were told they would lose their teaching licenses if they did not state that the VA students did not attend classes.  However, in substance, those statements do not refute many aspects of their sworn statements made at their May 2003 depositions.  They stated that the VA students were attending classes, but many of the questionable activities were confirmed in those statements, such as excusing them from laboratory activities due to their prior experience and their financial assistance.  

Legal Criteria and Analysis

The purposes of Chapter 30 educational assistance are-

(1) to provide a new educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service; 

(2) to extend the benefits of a higher education to qualifying men and women who might not otherwise be able to afford such an education; 

(3) to provide for vocational readjustment and to restore lost educational opportunities to those service men and women who served on active duty after June 30, 1985; 

(4) to promote and assist the All-Volunteer Force program and the Total Force Concept of the Armed Forces by establishing a new program of educational assistance based upon service on active duty or a combination of service on active duty and in the Selected Reserve (including the National Guard) to aid in the recruitment and retention of highly qualified personnel for both the active and reserve components of the Armed Forces; 

(5) to give special emphasis to providing educational assistance benefits to aid in the retention of personnel in the Armed Forces; and 

(6) to enhance our Nation's competitiveness through the development of a more highly educated and productive work force.  

38 U.S.C.A. § 3001 (West 2014).

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23).  38 U.S.C.A. § 3002(3) (West 2014); 38 C.F.R. § 21.7120 (2015).  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23) (2015).  

The Veteran had been previously determined to be eligible for Chapter 30 education benefits.  Therefore, he was entitled to a monthly benefit for the period of time he was enrolled in, and satisfactorily pursing an approved program of education.  38 U.S.C.A. § 3014 (West 2014); 38 C.F.R. § 21.7070 (2015).  The term attendance means the presence of a veteran (i) in the class where the approved course is being taught in which he is enrolled, or (ii) at a training establishment, or (iii) any other place of instruction, training or study designated by the educational institution or training establishment where the veteran is enrolled and is pursuing a program of education (emphasis added).  38 C.F.R. § 20.7042(b)(2) (2015).

In order to receive educational assistance for pursuit of and approved program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c) (2015).  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  The amount of overpayment of educational assistance paid to a Veteran constitutes a liability of that Veteran.  38 C.F.R. § 21.7144(b) (2015).

Here, the Veteran is challenging the validity of the overpayment of Chapter 30 educational assistance in the amount of $18,312.25.  He essentially contends that he regularly attended classes at RMTU, and that he never intended or took action to defraud the government by receiving educational assistance benefits to which he was not entitled.

In this case, the investigations conducted by the Manila RO and the VA OIG in San Francisco revealed that 60 VA students attending RMTU, specifically including the Veteran that is the subject of this decision, were part of a scheme whereby they received passing grades in return for providing monetary donations and other gifts to the school, even though they did not regularly attend classes.  As determined by the OIG, this scheme was intended to allow the VA students to continue to receive VA educational assistance benefits based on their enrollment at RMTU.

The Board has considered the assertion by the Veteran's attorney that one or more of the employees of the Manila RO insinuated to the VA students and faculty of RMTU that they were open to bribes, and that it was only the failure to pay bribes that resulted in the findings of the RO's investigation.  In support of that assertion, the representative has submitted statements from several of the VA students who were the subject of the investigation at RMTU.  

However, the only evidence suggesting that RO employees undertook such conduct consists of assertions of the attorney's clients, but not the Veteran in this case, who have also been implicated in the scheme.  Their credibility must be weighed against the numerous depositions from faculty members and non-VA students indicating that the VA students did not attend classes.  It is difficult to imagine that a failure to accept bribery offers from Manila RO employees could have resulted in the fabrication of the substantial amount of evidence obtained by that RO of the scheme that existed at RMTU.  Furthermore, the depositions and other documents created as a result of their investigation were independently reviewed by the OIG in San Francisco, as well as statements of the VA students.  The OIG specifically found that fraud had occurred at RMTU.  The Board finds it extremely unlikely that the employees of the Manila RO could have induced the testimony of the faculty members and students at RMTU who reported that the VA students were allowed to pass classes without attending in exchange for gifts, and it also seems equally unlikely that the faculty members or students at RMTU would testify to such if the practice was not actually occurring.  There seems to be no motivation for either faculty or non-VA students to lie about such a scheme if it did not, in fact, exist.

Some of the faculty stated in their later March 2005 statements that their depositions were coerced with the threat of losing their teaching licenses.  In evaluating this evidence, the Board observes, first, that all of those individuals were either instructors or school officials, all of whom had an interest in maintaining the school as a VA-approved school and/or had admitted to their own misconduct in their earlier statements.  Moreover, the justification of a threat of loss of teaching license is dubious, as once they had admitted, in a sworn deposition, that they had not required the VA students to attend classes, and other acts of complicity, the continuation of their teaching licenses became more precarious, not less.  Significantly, the Board notes that VA has no authority to revoke a teaching license, particularly one issued by a foreign country.  

Moreover, in comparing the March 2005 statements with the original investigation statements, the original statements contained detailed descriptions of the special treatment accorded to the VA students, emphasized different points, and sounded as if they came from different people using their own words in a more spontaneous manner.  In contrast, the new statements, which are contained on forms apparently drawn up for the purpose, have some preprinted language, with some space for individual, handwritten responses.  Oddly, though, nearly all of the handwritten responses appear to have been written by the same person, although the signatures vary.  There were more similarities in the content and language used than there were in the lengthier depositions taken in the course of the investigation.  For those reasons, the Board finds the earlier statements to be more credible.

It is also significant to note that none of the disinterested witnesses attempted to modify or recant their earlier statements.  

The Board notes that the Veteran and representative have pointed to various documents from RMTU in support of the appeal, including the Enrollment Certifications and a transcript of passing grades.  However, it was implicit in the scheme discovered by the Manila RO, and later confirmed by the OIG, that the VA students at RMTU received course credit in return for the donations and gifts that they provided the school.  In fact, the school's VA certification was revoked as a result.  Certainly, it is clear that RMTU routinely confirmed to the RO that the students were enrolled, attending classes, and receiving passing grades.  Documentation to that effect, such as transcripts or enrollment certifications, in no way contradicts the findings of the Manila RO or the OIG, and the Board finds it to be of no probative value.  

The Veteran's transcripts for what appears to be the spring 2002 semester, the summer 2002 session and first and second semester of the 2002-2003 academic year were submitted by the Veteran's attorney.  Although he had taken 14 credits as a full-time student during the spring 2002 semester, he took 22 credits the first semester and 25 credits the second semester of the 2002/2003 academic year.  That included a P.E. class each semester; the P.E. instructor deposed during the investigation, stated that the VA students specifically requested to be excused from participation in this class due to their health, and instead donated balls or other equipment.  Such a request indicates to the Board that the attendance policy of RMTU was known to the VA students.  The Veteran's transcripts also included a practicum in Agriculture worth 8 credits each semester.  That is one of the laboratory classes, which, according to the Approval Contract, required 3 hours of laboratory participation per credit.  In addition, the Veteran would have had the classroom and laboratory requirements of the other 15 to 17 credits he was enrolled in to complete, had he been attending the classes as required.  

Even the amended statements by instructors attempting to retreat from their previous sworn statements and statements from the few VA students who provided individual statements admitted that the VA students' participation in the laboratory classes consisted chiefly of financial assistance, and no more than "supervisory" participation in the class work.  In other words, in a class requiring 24 hours per week of hands on participation, the non-VA students did all of the required labor, while the VA students contributed financial support and/or supplies.  Apparently, they also attended, and underwrote, the end of term parties.  Those actions appear contrary to the Approval Agreement, which includes a condition including "the institution is financially sound and capable of fulfilling its commitments for training."  Moreover, there was clearly disparate treatment between VA students and non-VA students, and reasons advanced have failed to justify that disparate treatment.  If the deponents' statements are to be believed, the non-financial reasons that the VA students were excused from classes can be grouped largely into two categories:  (1) they were underqualified (e.g., could not understand the language in which the class was taught; were too unhealthy to participate in P.E. class), or (2) they were overqualified (e.g., already knew the subject matter, supervised the other students' work) for the classes in which they were enrolled.  Those are reasons to enroll in a different class, not to be excused from class.  

In support of the Veteran's claim, the representative has cited to the provisions of 38 C.F.R. § 21.7153(c), which defines "satisfactory attendance" on the part of a beneficiary as meeting the regularly prescribed standards of the educational institution in which he is enrolled.  The representative essentially argues that, because the school accepted the Veteran's attendance as adequate, VA is obligated to do so regardless of the frequency of the Veteran's actual attendance.  To the extent that the Veteran and representative are arguing that RMTU was responsible for the fraud, and not the VA students themselves, the Board finds that argument not persuasive.  The Board notes that all the non-VA students interviewed during the course of the investigation knew that there was an attendance policy mandated by RMTU.  None of the evidence submitted by the Veteran or representative indicates that the Veteran was not aware of the RMTU attendance policy or that he was ever provided any other official guidance relating to required attendance other than what was provided to all RMTU students as a whole.  

However, according to the Approval Agreement, there must be "at least one-hour per week of in-seat classroom attendance and/or three-hour per week of laboratory attendance is required for each unit certified for VA benefits."  No provision was made for the instructor to dispense with that requirement, particularly not for all of the VA students in a class.  Further, 38 C.F.R. § 20.7042(b)(2) clearly states that attendance is required in class or at a space designated by the educational institution or training establishment (emphasis added).  While there is evidence that specific instructors excused VA students from attending classes, there is no evidence that there was an officially designated, by RMTU, alternative space which would satisfy the attendance requirements pursuant to 38 C.F.R. § 20.7042(b)(2).

The depositions from faculty members and non-VA students at RMTU, serve as persuasive evidence that the VA students were not being held to the same standards of attendance or class participation that the non-VA students were, and that was due to the donations made to the school by the VA students.  Significantly, the deposition of the RMTU instructor who testified that he exempted VA students from laboratory work, and specifically named the Veteran in this case, establishes that the Veteran was not meeting the regularly prescribed attendance standards of RMTU as contemplated by 38 C.F.R. § 21.7153(c).

Although the Veteran has asserted that he did, in fact, attend courses at RMTU, he has not offered any evidence in support of his contentions, other than the general evidence discussed above.  He has not offered any statements from disinterested parties (e.g., non-VA students), class notes, completed assignments, or recollections of specific events that transpired during a classroom or laboratory session, which might add to the probative value of his bare assertion that he attended all classes as required.  The Board finds that the Veteran's assertions lack credibility, in light of the testimony provided by the faculty members and non-VA students at RMTU, and the findings of both the Manila RO and OIG, and do not serve to rebut the overwhelming evidence that specifically shows the Veteran was not attending classes.  It is clear from the findings of the Manila RO and the OIG that the practice of VA students not having to attend classes was widely known and had been routine practice for many years at that university.  The investigation of the Manila RO also specifically identified this Veteran as one of the 60 VA students who participated in the scheme.  The Board finds that more persuasive than the Veteran's contention that he attended all required classes.  

The Board notes that the majority of the evidence obtained from the investigations refers to the VA-students as a group, rather than each student individually.  However, each of the VA students' names, including the Veteran in this case, are listed throughout the investigation documents, which clearly indicates to the Board that the evidence obtained was sufficient to lead the investigators to believe that the Veteran in this case engaged in the misconduct and fraud discovered.  Further, the investigation documents clearly show that the Veteran in this case had certificates of registration associated with his RMTU file that were signed by different people, clearly indicating that they were not signed by the Veteran himself, that he never completed payment for one of the terms for which he was enrolled and received VA educational benefits, and that at least one instructor specifically identified the Veteran as one of the VA students that did not regularly attend class.  

Also of note, the Board finds that upon review of the Enrollment Certificates that were submitted to VA by the Veteran to obtain his education benefits, the only address listed is a P.O. Box.  It was noted in the October 2002 survey report, that P.O. Box addresses raised suspicion about regular class attendance.  There is no evidence of record confirming that the Veteran had a home address in close enough proximity to allow for regular attendance at the San Marcelino campus of RMTU.  Notably, the last known address of record for the Veteran was listed as a street address in Japan on a July 1999 service separation form, just over two years before enrolling at RMTU.

It is implicit in all of the statutes and regulations dealing with the administration of Chapter 30 benefits that a VA beneficiary be pursuing a meaningful program of education in exchange for VA benefits.  Sufficient evidence was obtained to link the Veteran to the scheme, discovered by the Manila RO and OIG, to receive course credit and passing grades without having to attend classes or otherwise participate in class in return for monetary donations and other gifts they made to the university.  It is difficult for the Board to imagine any argument that could justify that scheme as being consistent with the purpose of any VA benefits program, including Chapter 30 benefits.  To the contrary, the participants of the scheme, including this Veteran, either must have known, or should have known, that receiving VA benefits while not attending classes amounted to defrauding the government.  Additionally, there is no evidence, nor has the Veteran reported, that following the decertification of RMTU as an approved education program he attempted to continue his education at a different, approved, institution.  Notably, the Veteran still would have had additional entitlement under the Chapter 30 program.  That suggests to the Board that the Veteran's sole purpose in enrolling at RMTU under the Chapter 30 educational assistance program was to receive VA financial benefits, without attempting to pursue any actual course of education.  In the Board's opinion, the school's complicity does not in any way mitigate the actions of the Veteran in participating in this scheme.

In summary, as discovered by the investigations of the Manila RO and the OIG, the Board finds that the Veteran was paid for pursuing a program of education at RMTU, but that he did not actually attend classes.  38 C.F.R. § 20.7042(b)(2) (2015).  Therefore, an overpayment of $18,312.25 was properly created as a result of the payment for courses at that university.  The Veteran is liable for the overpayment debt.  38 C.F.R. § 21.7144 (2015).


ORDER

An overpayment of $18,312.25 was properly created; the appeal is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


